Citation Nr: 0734067	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for amblyopia, claimed 
as a right eye vision condition.

2.  Entitlement to an initial rating in excess of 20 percent 
for a right knee anterior cruciate ligament tear with mild 
anterior instability, iliotibial band tendonitis, 
patellofemoral pain syndrome, and plica debridement.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee iliotibial band tendonitis and patellofemoral 
pain syndrome.

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to August 
2003.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  The RO in San Juan, Puerto Rico, is 
currently handling the matter.

The Board notes that in August 2005 the veteran's 
representative raised a claim for service connection for an 
allergic condition.  It does not appear that any action has 
been taken in this regard.  The issue is referred to the RO 
for appropriate action.

The issues of service connection for a right eye condition an 
initial increased evaluation for the veteran's right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's amblyopia is a congenital or developmental 
defect.

2.  The veteran's left knee iliotibial band tendonitis and 
patellofemoral pain syndrome is not manifested by 0 to 140 
degrees of flexion and no instability or subluxation.

3.  The veteran's migraine headaches have not been shown to 
be both prostrating and averaging in frequency of once a 
month over the last several months.

CONCLUSIONS OF LAW

1.  Service connection for amblyopia is not warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected left knee 
iliotibial band tendonitis and patellofemoral pain syndrome 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5020-5024, 5257, 5260, 5261 (2007); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for an initial rating in excess of 10 for 
migraine headaches have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a , Diagnostic Code 
(DC) 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Right Eye Condition 

In his July 2003 claim, the veteran sought service connection 
for vision problems in his right eye.  In a November 2003 VA 
examination the veteran was diagnosed with myopia, amblyopia, 
and refractive error of the eye.  

On the veteran's Report of Medical History upon entry into 
service, the examining physician noted the veteran had vision 
problems since childhood.  The November 2003 VA examiner 
determined the veteran's amblyopia is a congenital problem.  
The examiner specifically stated that the veteran did not 
have a history of systemic disease.  The diagnoses were 
myopia, refractive error and amblyopia of the right eye which 
was considered a congenital problem.  As set forth under 38 
C.F.R. §§ 3.303(c), congenital or developmental defects such 
as refractive error of the eye are not diseases or injuries 
within the meaning of applicable legislation concerning 
service connection.  Consequently, service connection for 
ambylopia must be denied as a matter of law.  There is no 
indication that the veteran's ambylopia is a disease.  In 
this regard, the examiner noted that the veteran did not have 
a disease.  Therefore, service connection based on 
aggravation of a congenital or developmental disease is not 
warranted.


Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Left Knee Iliotibial Band Tendonitis and Patellofemoral Pain 
Syndrome

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
left knee disorder.  He was originally awarded service 
connection for his left knee disorder in a January 2004 
rating decision, the subject of this appeal, and was assigned 
a 10 percent evaluation.  As the veteran appealed the initial 
evaluation assigned, the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

As described in the January 2004 rating decision, the RO has 
rated the veteran's left knee disorder as 10 percent 
disabling based on painful or limited motion of a major joint 
or group of minor joints.  The diagnostic code that has been 
applied to veteran's left knee disability is DC 5024 for 
tenosynovitis, which in turn, is rated under the code for 
degenerative arthritis, DC 5003, based on limitation of 
motion.  There are a number of codes addressing limitation of 
motion of the knee that have potential applicability to the 
veteran's claim.  

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260, which 
provides that a noncompensable rating is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A veteran may potentially qualify to 
receive separate ratings for limitation of flexion and 
limitation of extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's left knee disorder does 
not warrant an initial rating in excess of 10 percent based 
on either limitation of flexion or extension.  In fact, the 
objective medical evidence does not show that the criteria 
for a compensable rating have ever been met.  In August 2005 
flexion was 140 degrees and extension was 0 degrees.  In 
November 2003 flexion was also 140 degrees and extension was 
also 0 degrees.  This constitutes the normal ranges of motion 
for the knee.  See, 38 C.F.R. § 4.71a, Plate II (2007).  
Thus, the evidence does not indicate that a rating in excess 
of 10 percent is justified when using actual ranges of 
motion.

The Board notes that a "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating 
under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 
1998).  In August 2005 the VA examiner found the veteran 
experienced pain in the last 20 degrees of flexion, but 
without any functional loss.  The veteran also experienced 
pain in the last 10 degrees of extension, but this was also 
without any functional loss.  The veteran showed pain upon 
palpitation of the peripatellar areas and medial tibial 
plateau and during squatting testing, but the examiner found 
no evidence of weakeness, fatigue, or functional loss.  In 
November 2003 the veteran displayed increased pain with 
repetitive flexion and extension, bilaterally.  Based on this 
evidence, it is clear that the veteran's left knee disability 
is manifested by painful motion at the outer range of motion 
limits.  However, even when considering the range of motion 
in which pain is demonstrated, the findings would not warrant 
a compensable rating.  

The Board further notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  X-ray studies of the left knee 
were negative.  Thus, this GC opinion is not for application.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight subluxation or instability of 
the knee, a 20 percent rating is warranted for moderate 
impairment in this regard.  However, at no point in the 
appeal period does the evidence show that the veteran's knee 
disability is manifested by any instability or subluxation.  
The August 2005 VA examiner found that stability tests of the 
medial and lateral collateral ligaments were negative for the 
left knee.  Stability tests for the anterior and posterior 
cruciate ligaments were also negative for the left knee.  
Neither subluxation nor instability were noted by the 
November 2003 VA examiner.  Accordingly, a rating under 
Diagnostic Code 5257 is not warranted. 

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the veteran's 
knee, given his ranges of motion.  Moreover, the August 2005 
VA examiner explicitly found the veteran does not have 
ankylosis.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain and effusion into the joint.  The August 2005 examiner 
reported that the veteran had a normal MRI on examination and 
that x-rays from October 2004 were negative for any 
abnormalities.  The November 2003 examiner found no joint 
effusion of the left knee on examination.  There is no 
mention of this symptomatology in the VAMC treatment notes.  
The veteran did not report these symptoms to either VA 
examiner.  Moreover, there has not been a finding of 
dislocated, semilunar cartilage in the medical evidence.  As 
such, DC 5258 does not provide the basis for an increased 
rating.  DC 5259 is not applicable because it does not allow 
ratings in excess of 10 percent.  DC 5262 has not been raised 
by the medical evidence and DC 5263 also does not provide for 
a rating in excess of 10 percent.    

In sum, while the requirements of Fenderson have been 
considered, the evidence of record shows that the 
manifestations of the veteran's left knee disability have 
been consistent during the appeal period.  As such, the Board 
finds that the 10 percent evaluation currently assigned 
adequately compensates the veteran for the current level of 
disability resulting from his left knee disability. 



Migraine Headaches

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
migraine headaches.  He was originally awarded service 
connection for the disability in a January 2004 rating 
decision, the subject of this appeal, and was assigned a 
noncompensable evaluation.  In November 2005 the veteran's 
evaluation was increased to 10 percent from August 10, 2003.  
As the veteran appealed the initial evaluation assigned, the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran is currently receiving his 10 percent evaluation 
for migraine headaches pursuant to DC 8100.  Under DC 8100, a 
10 percent evaluation is assigned for migraine headaches 
manifested by characteristic prostrating attacks that average 
one in two months over the last several months.  A 30 percent 
evaluation is assigned if the migraine headaches are 
manifested by characteristic prostrating attacks that average 
one a month over the last several months.  

In a November 2003 VA neurological examination the examiner 
made an explicit finding that the veteran's migraine 
headaches were not prostrating.  The same VA examiner re-
evaluated the veteran in August 2005 and determined that the 
veteran's headaches had become prostrating.  Accordingly, the 
veteran's rating was increased to 10 percent based on the 
August 2005 VA examination results.  
The Board finds that a 30 percent evaluation is not warranted 
for the veteran's migraine headaches.  The Board cannot find 
that the veteran has suffered from prostrating attacks 
occurring an average of once per month over the last several 
months based on the evidence of record.  It was not until 
August 2005 that the veteran's headaches were characterized 
as prostrating and there is no medical evidence dated 
subsequent to this in the file.  Prior to August 2005, there 
is no objective evidence of prostration.  The November 2003 
examination explicitly determined that the veteran's 
headaches were not prostrating.  Recurrent headaches are 
mentioned throughout the VAMC treatment records, but there is 
no additional information with which to identify them as 
prostrating attacks.  The cold sweats, visual disturbance, 
dizziness, and inability to engage in activity reported in 
August 2005 does not appear anywhere else in the medical 
record.  In as recently as February 2004 the veteran 
described his headaches to VAMC treatment providers as only 
"moderate."  In addition, there are a number of months in 
which the veteran sought VA treatment and reported no 
episodes.  Most recently, in both September and October 2004 
the veteran denied having headaches.  As such, at this time 
the Board cannot find that the medical evidence supports 
prostrating attacks occurring an average of once per month 
over the last several months, as required for a 30 percent 
evaluation.

In sum, while the requirements of Fenderson have been 
considered, the evidence of record shows that the veteran's 
migraine headaches have not warranted a rating in excess of 
10 percent throughout the appeal period.  The Board finds 
that the 10 percent rating currently assigned adequately 
compensates the veteran for the current level of disability 
resulting from his migraine headaches. 

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2003, February 2005, and March 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
February 2005 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claims be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  The 
veteran was afforded VA examinations in November 2003 and 
August 2005.  The Board acknowledges that the veteran's VA 
knee examination in August 2005 was conducted without the 
benefit of the claims folder. However, the examiner had some 
evidence at his disposal as he reviewed prior diagnostic 
testing regarding knees, including x-ray and MRI results. 
Moreover, the Board observes that the absence of the claims 
file did not prejudice the veteran as to his increased rating 
claim. Indeed, the VA examiner's primary task was to document 
the present level of severity as to the veteran's left knee 
disability. This was satisfactorily accomplished here. As 
such, it is not felt that additional efforts are required 
under the VCAA. Indeed, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran. See, Soyini v. Derwinski, 1 Vet. App. 540,546 
(1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
all of the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.


ORDER

Service connection for amblyopia is denied.

An initial increased disability rating in excess of 10 
percent for left knee iliotibial band tendonitis and 
patellofemoral pain syndrome is denied. 

An initial increased disability rating in excess of 10 
percent for migraine headaches is denied. 


REMAND

Right Knee

As for the veteran's service-connected right knee disability, 
a remand is required in order to afford the veteran a VA 
examination to determine the current severity of the 
condition.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).

In January 2004 the veteran was granted service connection 
for a right knee anterior cruciate ligament tear with mild 
anterior instability, iliotibial band tendonitis, 
patellofemoral pain syndrome, and plica debridement.  The 
veteran was assigned a 20 percent evaluation under DC 5020-
5257, for a "moderate" impairment of the right knee based 
on subluxation and instability.  A 30 percent evaluation is 
warranted where the evidence shows a "severe" impairment of 
the knee based on subluxation and instability.  The current 
VA examinations, as well as treatment notes, provide 
insufficient information with which to rate the veteran in 
this regard.

The August 2005 VA examiner found that stability testing for 
the medial and lateral collateral ligaments was negative 
bilaterally.  However, the veteran exhibited "positive" 
results on stability testing for the anterior and posterior 
cruciate ligaments for the right knee.  Grinding testing was 
positive bilaterally.  McMurray's testing was negative 
bilaterally.  The examiner further found, "[t]here is a 
bilaterally Ober test bilaterally in both knees."  The 
November 2003 VA examiner found the veteran's right knee 
displayed "grade I laxity" of the right knee.  He had 
negative anterior and posterior drawer tests.  He had a 
positive Lachman's test, Grade I.  He also had a positive 
Noble compression test of the right knee.  Grinding testing 
was positive bilaterally.

The current severity of the veteran's right knee disability 
is unclear from these findings.  It is unclear whether 
instability and subluxation has worsened from the November 
2003 VA examination, based on the August 2005 examiner's 
report of "positive" findings.  The Board cannot determine 
whether the veteran has a severe impairment of his right knee 
based on instability and subluxation, or a moderate 
impairment.  As such, a VA examination is necessary to 
provide information sufficient for rating purposes.

Additionally, the Board notes that the veteran has received 
treatment for his conditions on appeal at the VAMC facility 
in San Juan, Puerto Rico.  Any and all updated treatment 
records should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facility in San Juan, Puerto 
Rico concerning the veteran's right knee.  
Ask the veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.  Do not associate 
duplicate records with the claims file.

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his right knee 
disability.  All indicated tests and 
studies must be reformed and all findings 
must be reported in detail.  
Specifically, the examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any. 
Additionally, the examiner should 
specifically identify whether the 
veteran's right knee impairment is best 
characterized as "severe" or 
"moderate" based on subluxation and 
instability.  The examiner should 
identify and completely describe all 
current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


